7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Willie James PARKS, Jr., Defendant-Appellant.
No. 93-6538.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 16, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Richard C. Erwin, Senior District Judge.  (CR-91-76-WS)
Willie James Parks, Jr., Appellant Pro Se.
Lisa Blue Boggs, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Willie James Parks, Jr., a federal inmate, seeks to appeal the district court's denial of his motion for a transcript and other documents at government expense.  Parks filed no timely direct appeal from his conviction, but sought the requested materials to aid his preparation of a motion for relief under 28 U.S.C. § 2255 (1988).  Defendants are not entitled to preparation of a transcript at government expense prior to actually filing a § 2255 motion.   United States v. MacCollom, 426 U.S. 317 (1976).  Furthermore, the general allegations of ineffective assistance contained in Parks's motion are insufficient to support the certification requirements for preparation of a transcript at government expense under 28 U.S.C. § 753(f) (1988).  We therefore affirm the district court's decision.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that the issue presented in this appeal is likely moot.  The appellate record indicates that the transcript sought by Parks was in fact sent to him after this appeal was filed